sentence imposed is not so unreasonably disproportionate to the gravity of
                      the offense as to shock the conscience, see CuIverson v. State, 95 Nev. 433,
                      435, 596 P.2d 220, 221-22 (1979); see also Harmelin v. Michigan, 501 U.S.
                      957, 1000-01 (1991) (plurality opinion). We conclude that the district
                      court did not abuse its discretion at sentencing, and we
                                  ORDER the judgment of conviction AFFIRMED.




                                                         Gibbons


                                                                                         J.
                                                         Douglas



                                                         Saitta


                      cc: Hon. Brent T. Adams, District Judge
                           Calvert & Hubach, LLC
                           Attorney General/Carson City
                           Washoe County District Attorney
                           Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A

                IIl               KM"                              .71,11Y-=-7.7